Citation Nr: 1712237	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, or as secondary to ischemic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013. A transcript of this hearing has been associated with the claims file. 

In November 2014, the Board denied service connection for ischemic heart disease, hypertension, and high cholesterol. The Veteran appealed that portion of the decision relevant to service connection for ischemic heart disease and hypertension to the United States Court of Appeals for Veterans Claims (Court). In November 2015, the Court granted a Joint Motion for Partial Remand which vacated that part of the Board's decision which denied service connection for ischemic heart disease and hypertension and remanded the claims for compliance with the terms of the joint motion.

The Board then remanded the claim for further development in June 2016, and at the same time granted service connection of ischemic heart disease. Pursuant to the remand, the Veteran was afforded a VA examination in August 2016. A review of the record indicates that the Board's remand directives were substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, and to include as secondary to the Veteran's ischemic heart disease disability, has been raised by the record in a March 2017 statement from the Veteran.  To date, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ). As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate development and adjudication. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's current hypertension is unrelated to his period of active military service including from exposure to herbicide agents, nor was hypertension manifest to a compensable degree within one year of his discharge from active service, and is not due to his service-connected ischemic heart disease disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). With respect to the claim decided herein, the Veteran has not alleged that VA has not fulfilled its duty to notify or assist in the development of his claim. Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist. 

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Proper notice was provided to the Veteran in July 2011, July 2012, and February 2015. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records (STRs), VA treatment records, and private medical records have all been obtained, and the Veteran has not alleged that any records are incomplete or missing. Additionally, the Veteran testified at a hearing in August 2013 regarding his claim and was afforded a VA examination in August 2016. 

Further, the RO substantially complied with the June 2016 remand instructions. The RO was requested to supplement the record by obtaining a medical opinion on whether it is at least as likely as not that the Veteran's hypertension disorder is due to herbicide agent exposure when he served in Thailand, and a medical opinion on whether the Veteran's hypertension disorder was caused or aggravated by his service-connected ischemic heart disease disability. A VA examiner conducted an in-person examination and reviewed the Veteran's medical history. He provided an opinion in August 2016 that addressed the request and provided an adequate statement of reasons and bases for the conclusions found. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Steel v. Nicholson, 21 Vet. App. 120, 124 (2007). Accordingly, the Board finds that there has been substantial compliance with the remand instructions such that additional remand is not necessary. See Stegall v. West,11 Vet. App. at 271 (Board remand confers a right on a claimant to compliance with the remand order); see also Dement v. West, 13 Vet.App. 141, 147 (1999). 

VA has met all statutory and regulatory notice and duty to assist provisions and therefore, the Board may proceed to a decision.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II. Service Connection

The Veteran contends that his hypertension is due to herbicide agent exposure from his service in Thailand. Alternatively, the record has also raised the contention that his hypertension is secondary to his service-connected ischemic heart disease.

For purposes of establishing service connection, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b). According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports. A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (see below) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As hypertension is a chronic disease, 38 C.F.R. § 3.303(b) is potentially applicable in this case. 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a veteran was exposed to herbicide agents (e.g., Agent Orange) during active service, presumptive service connection is warranted for certain specified diseases. 38 C.F.R. §§ 3.307, 3.309. The June 2016 Board decision determined that the Veteran's service as a U.S. Air Force aircraft maintenance mechanic at Royal Thai Air Force Bases in Korat and Takhli from July 1969 to July 1970 required him to serve near the bases' perimeters, thereby exposing him to the relevant herbicide agents. 

The specified diseases for which presumptive service connection due to exposure is warranted do not include hypertension. 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996). 

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that, in 2006, the National Academy of Sciences (NAS) placed hypertension in the "Limited or Suggestive Evidence of Association" category. 75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010). Hypertension has remained in this category in the subsequent promulgations of the Agent Orange Updates. Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates. See 79 Fed. Reg. 20,308 (Apr. 11, 2014). The NAS updates are published in the Federal Register by VA and, thus, VA is on notice as to the information contained therein. Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because of change, bias, and confounding could not be ruled out with confidence." Id. at 20,309. 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's entrance examination in September 1967 indicated his blood pressure was 138/70. The Veteran himself indicated he had high or low blood pressure on his Report of Medical History. He also indicated a history of "nervous trouble of any sort." The clinician wrote, "Increased blood pressure, no meds, good now." No further relevant remarks were contained in the STRs until the February 1972 separation examination which indicated the Veteran's blood pressure was 136/76; the Veteran himself indicated he had not had nor had now high or low blood pressure on his Report of Medical History. No further relevant notations were made.

Private medical treatment records indicate that in March 2004, the Veteran suffered a fall which resulted in an evaluation where increased blood pressure and an occluded carotid artery were diagnosed. The Veteran began treatment for both his coronary artery disease and hypertension. He underwent carotid endarterectomies in April 2004 and April 2005, and a double bypass operation in November 2004. As evidenced in VA and private medical treatment records, the Veteran has continued treatment for hypertension ever since, including a daily regimen of prescription and over-the-counter (OTC) medications. 

The Veteran testified at a hearing in August 2013, confirming that he was first treated for hypertension in 2004. He stated that he did not know whether his blood pressure levels were high during service. 
	
In June 2016, the Board granted service connection for ischemic heart disease, to include coronary artery disease, on a presumptive theory of exposure to herbicide agents. 

In the August 2016 VA examination, the Veteran was diagnosed with hypertension. Upon interview of the Veteran, the examiner concluded that the Veteran's indication of "high or low blood pressure" during his entrance examination was meant to convey a somewhat anxious or nervous temperament for which the lay public sometimes uses the term hypertension. Regarding causation, the examiner noted that peer-reviewed medical literature on UpToDate listed the following causes of hypertension: prescription or OTC medications (oral contraceptives, non-steroidal anti-inflammatory agents, antidepressants, glucocorticoids, decongestions, weight loss medications, erythropoietin, cyclosporine, stimulants (methylphenidate and amphetamines), illicit drug use, primary renal disease, renovascular hypertension, obstructive sleep apnea, pheochromocytoma, Cushing's syndrome, other endocrine disorders (hypothyroidism, hyperthyroidism, hyperparathyroidism), and coarctation of the aorta. The examiner opined that neither Agent Orange nor ischemic heart disease are one of the known causes of hypertension, and concluded it is less likely than not (less than 50 percent probability) that the Veteran's hypertension was incurred in or caused by exposure to Agent Orange, or proximately due to or the result of the service-connected ischemic heart disease.

The Board finds that the Veteran's checking of "high or low blood pressure" on his entrance examination report does not constitute a "notation" as regards the presumption of soundness. There is no evidence that the Veteran suffered from or was treated for high blood pressure and his reading upon examination was normal. The clinician's remarks indicated no current diagnosis. Therefore, the Veteran is taken as to have been in sound condition upon entrance into service. 

The Veteran has not contended, nor is there any evidence in the record to support a contention, that his hypertension disorder had its onset during service. Thus, there is no evidence or allegation that the Veteran's hypertension disorder is medically-related to his military service on a direct basis.

Medical records show treatment for hypertension beginning in 2004, which is supported by the Veteran's hearing testimony. Therefore, the disorder did not exist in service or manifest to a compensable degree within one year of separation from service, and continuity of symptomatology is not established; thus, presumptive service connection as a chronic disease is not warranted.

As noted above, it has been conceded that the Veteran was exposed to Agent Orange in service. Though the 2006 and 2012 NAS Updates discuss limited or suggestive evidence of an association between herbicide agent exposure and hypertension, there remains no firm conclusion that hypertension is due to herbicide agent exposure. The August 2016 VA examination report does not offer evidence to the contrary. Service connection may not be based on a resort to pure speculation or even remote possibility. See 38 C.F.R. § 3.102 (2016). Accordingly, service connection based on exposure to herbicide agents is not established. 

The August 2016 VA examiner concluded the Veteran's hypertension was not caused by his heart disorder, which conclusion was based in part on a review of medical literature.  The Court has recognized that research into medical literature is a valid source of data on which to base a medical opinion, and review of medical literature is a means by which a medical examiner can acquaint him or herself with necessary and sufficient facts on which to base a medical opinion. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). The examiner also reviewed the Veteran's medical history, conducted an examination, and interviewed the Veteran. Thus, the Board finds that the examiner's opinion is adequate, as he has provided a clear rationale, including consideration of the Veteran's pertinent medical history, for his conclusion. 

The Board does note that the Veteran is prescribed several medications for the treatment of his service-connected heart disorder.  However, since both the Veteran's heart disorder, and hypertension were already present when the medications began, they clearly cannot be considered a cause of the disability on appeal.  Likewise, there is no showing any such medication has aggravated the Veteran's hypertension.  Accordingly, the greater weight of the evidence is against the conclusion hypertension was caused or aggravated by ischemic heart disease.  

The preponderance of the evidence is thus against a finding that a hypertension disorder is related to active service, including exposure to Agent Orange, or service-connected disability, and his claim must be denied. The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim. Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


